                         Case 2:15-cv-05346-CJC-E Document 469 Filed 12/10/20 Page 1 of 3 Page ID #:32639




                          1    ANDY DOGALI (admitted pro hac vice)
                          2    adogali@dogalilaw.com
                               BARBARA U. UBEROI (California Bar No. 208389)
                          3    buberoi@dogalilaw.com
                          4    Dogali Law Group, P.A.
                               19321 U.S. Highway 19, N., Ste. 307
                          5    Clearwater, Florida 33764
                          6
                               EUGENE FELDMAN (California Bar No. 118497)
                          7
                               eugene@aswtlawyers.com
                          8    Arias, Sanguinetti, Wang & Torrijos, LLP
                          9    6701 Center Drive West, Suite 1400
                               Los Angeles, CA 90045
                         10
                         11    JENNIFER A. LENZE (California Bar No. 246858)
                               Jlenze@lenzelawyers.com
DOGALI LAW GROUP, P.A.




                         12    AMANDA D. MCGEE (California Bar No. 282034)
                         13    mcgee@lenzelawyers.com
                               Lenze Lawyers, PLC
                         14
                               1300 Highland Ave., Ste. 207
                         15    Manhattan Beach, CA 90266
                         16
                               Attorneys for Plaintiffs
                         17
                         18                     UNITED STATES DISTRICT COURT FOR THE
                                                   CENTRAL DISTRICT OF CALIFORNIA
                         19
                         20     T.P., et al.,                                   )       Case No.: 15-cv-5346-CJC-E
                                                                                )
                         21
                                                 Plaintiffs,                    )       PLAINTIFFS’ UNOPPOSED
                         22                                                     )       APPLICATION TO FILE
                         23              v.                                     )       UNDER SEAL UNREDACTED
                                                                                )       DOCUMENTS CONTAINING
                         24     WALT DISNEY PARKS                           AND )       CONFIDENTIAL
                         25     RESORTS U.S. INC.,                              )       INFORMATION
                                         Defendant.                             )
                         26                                                     )       Hon. Cormac J. Carney
                         27                                                     )       Courtroom: 9B
                                                                              /
                         28
                                                                               Page 1
                                 Plaintiffs’ Unopposed Application to File Under Seal
                                 T.P., et al. v. Walt Disney Parks & Resorts US, Inc.                Case No. 15-CV-5346-R
                         Case 2:15-cv-05346-CJC-E Document 469 Filed 12/10/20 Page 2 of 3 Page ID #:32640




                          1
                                      TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF
                          2
                               RECORD:
                          3
                                      PLEASE TAKE NOTICE THAT Plaintiffs V.L.B., S.L.B., K.A.C., J.L.C.,
                          4
                               Y.Z. and M.Y.R. (“Plaintiffs”) respectfully apply to file under seal certain
                          5
                               unredacted        documents          containing          CONFIDENTIAL   or     HIGHLY
                          6
                               CONFIDENTIAL information, pursuant to Local Rule 79-5.2.2 and the
                          7
                               Protective Order entered in this action on August 19, 2016 (Dkt. No. 76).
                          8
                               Specifically, Plaintiffs seek that certain exhibits to Defendant Walt Disney Parks
                          9
                               and Resorts U.S. Inc. containing personal information in connection with
                         10
                               Defendant’s Motions for Summary Judgment [Dkts. 445, 446] as to their claims.
                         11
                               This application is unopposed.
DOGALI LAW GROUP, P.A.




                         12
                                      A Declaration and Proposed Order are filed concurrently herewith.
                         13
                         14
                         15
                         16
                         17
                         18
                         19
                         20
                         21
                         22
                         23
                         24
                         25
                         26
                         27
                         28
                                                                               Page 2
                                 Plaintiffs’ Unopposed Application to File Under Seal
                                 T.P., et al. v. Walt Disney Parks & Resorts US, Inc.              Case No. 15-CV-5346-R
                         Case 2:15-cv-05346-CJC-E Document 469 Filed 12/10/20 Page 3 of 3 Page ID #:32641




                          1                                  CERTIFICATE OF SERVICE
                          2           I HEREBY CERTIFY that on this 10th day of December, 2020 a true and
                          3    correct copy of the foregoing was filed and served on all counsel of record by
                          4    way of the Court’s CM/ECF filing system.
                          5
                                DOGALI LAW GROUP, P.A.                              ARIAS, SANGUINETTI, WANG
                          6                                                         & TORRIJOS, LLP
                          7      /s/Barbara U. Uberoi
                                Andy Dogali                                         Eugene Feldman
                          8     Admitted pro hac vice                               California Bar No. 118497
                          9     Barbara U. Uberoi                                   6701 Center Drive West, Suite 1400
                                California Bar No. 208389                           Los Angeles, CA 90045
                         10
                                19321 U.S. Highway 19, N., Ste. 307                 Telephone: (310) 844-9696
                         11     Clearwater, Florida 33764                           eugene@aswtlawyers.com
                                Tel: (813) 289-0700
DOGALI LAW GROUP, P.A.




                         12
                                Fax: (813) 289-9435
                         13     adogali@dogalilaw.com,
                         14     buberoi@dogalilaw.com
                         15     LENZE LAWYERS, PLC
                         16
                                Jennifer A. Lenze
                         17
                                California Bar No. 246858
                         18     Amanda D. Mcgee
                         19     California Bar No. 282034
                                1300 Highland Ave., Ste. 207
                         20     Manhattan Beach, CA 90266
                         21     Tel: (310) 322-8800
                                Jlenze@lenzelawyers.com,
                         22     mcgee@lenzelawyers.com
                         23
                         24
                                                                      Attorneys for Plaintiffs
                         25
                         26
                         27
                         28
                                                                               Page 3
                                 Plaintiffs’ Unopposed Application to File Under Seal
                                 T.P., et al. v. Walt Disney Parks & Resorts US, Inc.                 Case No. 15-CV-5346-R
